DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is rejected because the claim recites a broad range of compounds and a narrow range of compounds by using the phrase “such as” within the same claims.   The claim would be better understood as separate dependent claims.    

4.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 112
5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because the claim refers to crosslinking via a radical route wherein claim 1 clearly is drawn to crosslinking via a heat treatment.   

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5, 10, 16, 20, 22-23, 26-30, 34-35, 38, 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seshimo et al., US Patent Application Publication No. 2015/0205207 (hereinafter referred to as Seshimo).  
Regarding claims 1-3, 5, 10, 16 and 20, Seshimo discloses a method of producing a structure containing a phase-separated structure, including a step in which a layer including an Si-containing block copolymer (non-cross-linked copolymer as recited in claim 1) (see Abstract and Para. [0013]) having a plurality of blocks bonded is formed between guide patterns on a substrate (substrate as recited in claim 1) (see Abstract); a step in which a solution of a top coat material is applied to the layer and the guide patterns so as to form a top coat film; and a step in which the layer including the 
Regarding claim 4, Seshimo discloses the top coat material can be produced by dissolving the polymeric compound in a solvent.  As a solvent, any solvents can be used, as long as it dissolves the respective components so as to give a uniform solution.  Examples the solvents include water, aqueous ammonia, methanol, a mixed solvent of methanol and aqueous ammonia, a mixed solvent of water and methanol, a mixed solvent of aqueous ammonia and ethanol.  In order to form a guide pattern, a method of forming a resist pattern using a resist composition and a method of forming a pattern by nanoinprinting can be applied.  When a guide pattern is formed by a method of forming a resist pattern using a resist composition, it is preferable that the method contains: a step in which a resist composition containing a base component (A) that exhibits changed solubility in a developing solution by the action of acid, and an acid generator component (B) that generates acid upon exposure is applied to a substrate to 
Regarding claims 22-23, see discussion above.  
Regarding claims 26, Seshimo discloses a phase separation structure of a block copolymer, it is necessary to form a self-assembly nano structure through a microphase separation only in desired regions, and arrange the nano structure in a desired direction. To achieve a desired structure having desired position and orientation, graphoepitaxy to achieve desired phase-separated pattern by a guide pattern and chemical epitaxy to achieve desired phase-separated pattern by difference in the chemical state of the substrate are proposed (Para. [0004]).  
Regarding claim 27, Seshimo discloses in order to form a guide pattern, a method of forming a resist pattern using a resist composition and a method of forming a pattern by nanoinprinting can be applied (Para. [0312]).  
Regarding claims 28-29, see discussion above.  
Regarding claim 30, Seshimo discloses the thickness of the top coat film 4 formed on the layer 3 is preferably 2 to 500 nm, more preferably 5 to 200 nm, and still more preferably 10 to 100 nm. By ensuring that the thickness of the topcoat film 4 is within the aforementioned range, it is possible to block the adverse effect from the external environment satisfactorily, and phase separation is likely to be proceeded.
Regarding claims 34-35, 38, 41 and 43, see discussion above.  
 
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
11.       Claims 1-5, 10, 16, 20, 22-23, 26-30, 34-35, 38, 41 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-10, 20-21, 23-30, 33 and 36-38 of c-pending application No. 16/766,490. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '490 application discloses the same limitations as does the instant application except the use of a stimulus process for the cross-linking step.  Seshimo, the disclosure is incorporated herein by reference, discloses all the limitations discussed above and further discloses a stimulus step which includes an oxygen plasma treatment (Para. [0137]) such as that recited in the claims of the co-pending application.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Conclusion
12.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771